Mobley, Justice.
Where, as here, the only proper assignment of error is on an order of the trial court granting a continuance in a cause pending in that court, no question is presented for a decision by this court. Cartter & Co. v. Rome & Carrollton Constr. Co., 89 Ga. 158 (3) (15 SE 36); See Rivers v. Key, 189 Ga. 832, 833 (2) (7 SE2d 732). Accordingly, the writ of error is hereby

Dismissed.


All the Justices concur.

Hugh G. Head, Jr., for plaintiff in error.
Dickson Adams, John E. Holliman, Eugene Cook, Attorney General, Earl Hickman, Assistant Attorney General, contra.